Citation Nr: 1203771	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-12 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for lupus erythematosus, including lupus nephritis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1980 to July 1984 and with additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) to pertinently include a period of ACDUTRA from October 6, 1989, to December 8, 1989. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which reopened the Veteran's claim of entitlement to service connection for lupus erythematosus, including lupus nephritis but denied the claim on the merits.  The Board observes that service connection for lupus was denied by an unappealed August 2000 rating decision.  As such, the Veteran would typically be required to submit new and material evidence to reopen his claim for service connection.  See 38 C.F.R. § 3.156(a) (2011).  

However, during the course of the appeal, additional service treatment records have been received.  These records included findings that may be relevant to his assertion that he first experienced symptoms associated with lupus during a period of active duty for training.  In such an instance, where VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement of new and material evidence.  See 38 C.F.R. § 3.156(c) (2011).  This regulation contemplates official service department records which presumably have been misplaced and have now been located and forwarded to VA.  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records, and the claim must be reconsidered.  In other words, the submission of new and material is not required in this case for VA to consider the claim on the merits.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995). 

The Veteran contends that he has lupus related to service.  He asserts that he was on ACDUTRA in August 1990 when he was diagnosed with lupus.  Additionally, he has indicated that he initially manifested symptoms of lupus during a prior period of ACDUTRA.  

The evidence shows that the Veteran was diagnosed with lupus in September 1990 after having presented in August 1990 with arthritic complaints.  Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Service connection for certain chronic diseases, including systemic lupus erythematosus, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  However, presumptive periods do not apply for either ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).   In this case, although the Veteran contends that he was on ACDUTRA when he was diagnosed with lupus, there is no official records confirming this period of service.  On remand, the RO/AMC should attempt to verify any periods of ACDUTRA from October to December 1989 and August to September 1990.  

As to the Veteran's contentions that he had symptoms of lupus prior to his diagnosis, the Board notes his service treatment records for his period of ACDTUTRA from October 6, 1989, to December 8, 1989, show that the Veteran was seen for various complaints.  On October 16, 1989, the Veteran was seen for a facial rash which he had for about four weeks.  His face was noted to be red and dry, and in a butterfly pattern on his check; an assessment of contact dermatitis was given.  On November 22, 1989, the Veteran complained of neck pain and stiffness.  On December 1, 1989, he was seen for complaints of pruritic rash over his checks and forehead for the previous three to four months.  It was noted that the Veteran presented with a butterfly rash over his nose and forehead, and he had a lipoma on his abdomen and thigh.  An assessment of rule out lupus erythematosus was noted.  The Board also notes that a record dated on November 13, 1987, noted that the Veteran was seen for a seborrheic-appearing eruption over his forehead, nose, and upper checks and an assessment of seborrheic dermatitis was noted.  The evidence also includes a January 2009 letter from A. Sharfuddin, staff nephrologist, who opined that the Veteran's lupus existed prior to his August 1990 diagnosis and it was possible that the lupus existed one to two years prior to the diagnosis.  However, Dr. Sharfuddin indicated that he had no records to base this opinion.  In light of the foregoing, the Board concludes that a VA examination is necessary to determine whether the Veteran's current lupus diagnosis is related to the complaints noted during his confirmed period of ACDUTRA, or otherwise related to service.  

Accordingly, the case is REMANDED for the following actions:

1. Contact the appropriate service department and confirm all dates of ACDUTRA/INACDUTRA from October to December 1989 and August to September 1990.  In so doing, any additional service treatment records during these periods of service should be obtained.  All efforts to locate the additional evidence must be documented in the claims folder. 

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

2. Schedule the Veteran for an examination to determine the nature and etiology of his current lupus erythematosus.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner should determine whether there is a 50 percent or greater probability that lupus erythematosus is related to the Veteran's military service, to specifically include whether the notations of facial rashes and neck pain/stiffness during the period of ACDUTRA from October 6, 1989, to December 8, 1989, were early manifestations of his lupus  

In addition, the examiner must comment on the approximate date of onset of lupus as shown by the evidence of record. 

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.  

In rendering the requested opinion, the examiner must specifically address the Veteran's report of symptoms during and after service.  

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

3. Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4. Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


